Citation Nr: 1027325	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial disability rating in excess of 10 
percent for antral gastritis.

5.  Entitlement to an effective date earlier than August 24, 
2005, for the assignment of a separate, 30 percent rating for 
limitation of flexion of the left knee.

6.  Entitlement to an effective date earlier that August 24, 
2005, for the assignment of a separate, 10 percent rating for 
limitation of extension of the left knee.

7.  Entitlement to an effective date earlier than August 24, 
2005, for the assignment of a higher, 40 percent rating for a 
right knee disability.

8.  Entitlement to an effective date earlier than August 24, 
2005, for the assignment of a higher, 40 percent rating for a 
lumbar spine disability.

9.  Entitlement to an effective date earlier than August 24, 
2005, for the assignment of a higher, 40 percent rating for 
residuals of a fracture to the navicular bone.  


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1986.

This matter comes before the Board of Veterans' Appeals (BVA) 
from July 2005, February 2007, and January 2009 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

As an initial matter, the Board notes that the Veteran's PTSD 
appeal arises from a July 2005 rating decision in which the RO 
denied service connection for PTSD on the merits.  However, 
service connection for PTSD was previously denied by the RO in a 
September 2003 rating decision, and, although the Veteran filed a 
timely notice of disagreement with this decision and a statement 
of the case was issued, he did not perfect his appeal in a timely 
manner.  Accordingly, the September 2003 rating decision became 
final.  

As the Veteran had been previously denied service connection for 
PTSD in a prior final rating decision, regardless of the RO's 
actions, the Board must still determine whether new and material 
evidence has been submitted.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether any 
new and material evidence had been submitted to reopen the 
Veteran's previously and finally denied claims).  Thus, to put 
this case in correct procedural posture, this issue on appeal has 
been recharacterized as shown above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses that this appeal must be 
returned to the RO in order to ensure compliance with due process 
obligations.  Specifically, in June 2010, the Veteran indicated 
that he wished to be scheduled for a hearing before a Veterans 
Law Judge via video conference (Video Conference hearing).

A Veteran has a right to a hearing before the issuance of a Board 
decision.  
38 C.F.R. §§ 3.103(a), (c) (2009).  Accordingly, he should be 
scheduled for a Video Conference hearing in accordance with his 
expressed desires.  Because such hearings are scheduled by the 
RO, the Board must remand the case to the RO for that purpose, to 
ensure full compliance with due process requirements. 
See 38 C.F.R. §§ 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference 
hearing before a Veterans Law Judge in 
accordance with applicable laws and 
regulations.  A copy of the notice to the 
Veteran of the scheduling of the hearing 
should be placed in the record.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


